Citation Nr: 0123848	
Decision Date: 10/01/01    Archive Date: 10/09/01

DOCKET NO.  97-08 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 (West 1991) for bladder dysfunction, bowel 
dysfunction, sexual dysfunction, and removal of the left 
testicle.

2.  Entitlement to a higher rate of special monthly 
compensation based on a higher level of aid and attendance 
under 38 U.S.C.A. § 1114(o) (West 1991).


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to August 
1955, and from February 1960 to January 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In that decision, the RO denied the 
veteran's claims of entitlement to compensation benefits 
under 38 U.S.C.A. § 1151 and entitlement to a higher rate of 
special monthly compensation.  He subsequently perfected 
timely appeals regarding both of these issues.

In October 1998, the veteran presented testimony at a 
personal hearing before the undersigned Member of the Board.  
A transcript of this hearing was obtained and associated with 
the claims folder.

In a decision issued in April 1999, the Board denied the 
veteran's claims of entitlement to compensation benefits 
under 38 U.S.C.A. § 1151 for bladder dysfunction, bowel 
dysfunction, sexual dysfunction, and removal of the left 
testicle.  In that decision, the Board also denied 
entitlement to a higher rate of special monthly compensation 
based on a higher level of aid and attendance under 
38 U.S.C.A. § 1114(o).  The veteran subsequently filed a 
timely appeal to the United States Court of Appeals for 
Veterans Claims (Court).

While the case was pending at the Court, the VA Office of 
General Counsel filed a Motion for Summary Affirmance, for 
Acceptance of the Motion in Lieu of a Brief, and for a Stay 
of Proceedings.  During this period, the veteran filed an 
Informal Brief in support of his appeal.

In February 2001, the Court determined that a remand of this 
case was warranted, due to the recent passage of the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).  As will be explained in 
greater detail below, this statute repealed the requirement 
that a claim be well grounded, and contains new provisions 
pertaining to claims development procedures.  Because the 
veteran's claim for compensation benefits under 38 U.S.C.A. 
§ 1151 was denied by the Board on the basis that it was not 
well grounded, the Court determined that the issue must be 
remanded for readjudication pursuant to the new legislation.  
Furthermore, the Court determined that the veteran's claim 
for a higher rate of special monthly compensation must also 
be remanded, because that claim is inextricably intertwined 
with his claim for compensation benefits under 38 U.S.C.A. 
§ 1151.

The case has been returned to the Board for further appellate 
review consistent with the Court's Order.


REMAND

The veteran is seeking entitlement to compensation benefits 
under 38 U.S.C.A. § 1151 for bladder dysfunction, bowel 
dysfunction, sexual dysfunction, and removal of the left 
testicle.  He essentially contends that these disabilities 
were incurred as a result of treatment received at a VA 
Medical Center (VAMC) in Miami, Florida, from December 1973 
to May 1974.  Specifically, he contends that while he was 
hospitalized, a catheter was inserted incorrectly, thereby 
causing injuries that led to his claimed disabilities.  The 
veteran is also seeking entitlement to a higher rate of 
special monthly compensation based on a higher level of aid 
and attendance under 38 U.S.C.A. § 1114(o).  He asserts that 
he is entitled to a higher rate of special monthly 
compensation based upon impairment caused by his claimed 
bladder dysfunction, bowel dysfunction, sexual dysfunction, 
and removal of the left testicle.

As discussed above, the veteran's claim was denied by the 
Board in an April 1999 decision.  In that decision, the Board 
reviewed the complete record, and found that the veteran's 
claim of entitlement to compensation benefits under 
38 U.S.C.A. § 1151 for bladder dysfunction, bowel 
dysfunction, sexual dysfunction, and removal of the left 
testicle was not well grounded.  The Board further concluded 
that because entitlement to compensation benefits 38 U.S.C.A. 
§ 1151 was not warranted for the aforementioned disabilities, 
entitlement to a higher rate of special monthly compensation 
was also not warranted based upon impairment caused by these 
disabilities.

The Board's April 1999 decision was subsequently vacated by 
the Court in a February 2001 Order.  The Court noted that, 
during the pendency of the veteran's appeal, the President 
signed into law the VCAA.  As discussed above, this statute 
repealed the requirement that a claim be well grounded, and 
contains new provisions pertaining to claims development 
procedures, including assistance to be provided to claimants 
by the RO.  This law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA 
§ 7(a), 114 Stat. 2096, 2099-2100 (2000) (codified as amended 
at 38 U.S.C.A. § 5107 (West Supp. 2001)).  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Court found 
that a remand was required, so that the Board could 
readjudicate the veteran's claim of entitlement to 
compensation benefits under 38 U.S.C.A. § 1151 pursuant to 
the new legislation.  The Court also found that the veteran's 
claim for a higher rate of special monthly compensation must 
also remanded, because this claim is inextricably intertwined 
with his claim for compensation benefits under 38 U.S.C.A. 
§ 1151.

In accordance with the instructions contained in the motion, 
the Board has reviewed the veteran's claims pursuant to the 
new legislation embodied in the VCAA.  In addition, the Board 
has also reviewed these claims pursuant to a newly published 
regulation, 38 C.F.R. § 3.159, which was created for the 
purpose of implementing many of the provisions of the VCAA.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  The intended 
effect of this regulation is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide a claimant who files 
a substantially complete application for VA benefits.  This 
new regulation provides guidelines regarding VA's duties to 
notify claimants of necessary information or evidence; and to 
assist claimants in obtaining evidence.  This new regulation, 
which in pertinent part is effective as of the date of 
enactment of the VCAA, interprets and implements the mandates 
of the statute. 

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Such assistance shall include 
making reasonable efforts to obtain relevant records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  See VCAA § 3(a), 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. § 5103A (West Supp. 2001)); see also 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)). 

As noted above, while this case was pending at the Court, the 
veteran filed an Informal Brief in support of his appeal.  In 
this document, the veteran set forth various errors, which he 
believed were committed by the Board in adjudicating his 
claim.  Among these alleged errors is an assertion that the 
Board failed to obtain the complete records of his 
hospitalization at a VA medical facility from December 1973 
to May 1974.  In support of this contention, the veteran 
pointed to the lack of any Doctors' or Nursing Progress Notes 
in the record from this period, as well as the absence of an 
admission sheet from this hospitalization.  He essentially 
contended that, if obtained, these treatment records would 
show evidence of the catheter-related injury, which he 
believes led to the development of his claimed disabilities. 

The Board notes that a substantial number of treatment 
records from the veteran's hospitalization at a VAMC from 
December 1973 to May 1974 have been obtained and associated 
with the claims folder.  However, the records associated with 
the claims folder do not include any Nursing Progress Notes 
from this period.  Similarly, although these records do 
contain several Doctor's Progress Notes dated in December 
1973 and May 1974, they do not contain any such notes for the 
months in between.  Therefore, although the records already 
obtained from this period appear to provide a thorough 
description of the veteran's hospitalization, there may be 
additional medical records available pertaining to this 
hospitalization.  Because VA is required to obtain all 
relevant records, the Board believes that a remand of this 
issue is warranted, in order to ensure that all available 
treatment records from this hospitalization are obtained and 
associated with the claims folder.  

In an Informal Brief submitted in February 2001, the 
veteran's representative asserted the veteran would be 
prejudiced if the Board were to adjudicate his claims before 
allowing the RO an opportunity to consider the impact of the 
VCAA on his claims.  See Bernard v. Brown, 4 Vet. App. 384 
(1993) [holding that, before the Board addresses in a 
decision a question that has not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument, an 
opportunity to submit such evidence or argument, and an 
opportunity to address the question at a hearing, and whether 
the claimant has been prejudiced by any denials of those 
opportunities].  Because this case is being remanded, the 
Board finds that the RO will have the opportunity to 
adjudicate the veteran's claims pursuant to the VCAA and the 
new regulation in the first instance, thereby preventing any 
potential prejudice to the veteran.

With regard to the veteran's claim of entitlement to a higher 
rate of special monthly compensation based upon the need for 
aid and attendance, the Board notes that this claim has been 
held by the Court to be inextricably intertwined with his 
claim for compensation benefits under 38 U.S.C.A. § 1151.  
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Parker v. 
Brown, 7 Vet. App. 116, 118 (1994).  Therefore, adjudication 
of this claim will be postponed until the remand action is 
completed.

Accordingly, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claims, and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should ensure that all 
available records pertaining to the 
veteran's hospitalization at the VAMC in 
Miami from December 1973 and May 1974 are 
obtained and associated with the claims 
folder.  In particular, the RO should 
attempt to obtain the admission sheet, 
and/or any Doctors' or Nursing Progress 
Notes that may be available.  The RO 
should clearly document all efforts 
undertaken to obtain these records and 
associate any records obtained with the 
veteran's claims file.  If for any reason 
additional records are found to be 
unavailable, such should be noted and 
explained in the claims folder.

2.  The veteran and his representative 
are hereby advised that it is ultimately 
the claimant's responsibility to present 
and support a claim for benefits.  If the 
claimant can obtain or generate evidence 
in support of his claim, he must submit 
it to the RO.  If the claimant knows of 
evidence which the RO could reasonably 
obtain or generate in support of the 
claim, it is his responsibility to notify 
the RO and request assistance in 
obtaining the evidence.

3.  The RO should review all of the 
evidence of record, including any 
evidence obtained pursuant to this 
remand, and ensure that all notification 
and development actions required by the 
VCAA have been completed in full.  

4.  Thereafter, the RO should readjudicate the 
veteran's claims of entitlement to 
compensation benefits under 38 U.S.C.A. § 1151 
for bladder dysfunction, bowel dysfunction, 
sexual dysfunction, and removal of the left 
testicle, and entitlement to a higher rate of 
special monthly compensation based on a higher 
level of aid and attendance under 38 U.S.C.A. 
§ 1114(o).  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished with copies 
of a Supplemental Statement of the Case and 
given an opportunity to respond.  The case 
should then be returned to the Board for 
further consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




